The other points arising in this case are disposed of in Bank v. Worth,ante, 146. The sole point remaining to be decided in this case is whether an attorney is a "necessary expense" for a committee, for we put out of view for this purpose the admitted fact that these services were rendered after the adjournment of the Legislature, and we have held that the committee was authorized to sit after that time only for the purpose of making its report. The Legislature have unquestionably authority, should they deem it necessary, to authorize a committee to employ counsel. But they did not do so. There is no implication even that this committee should employ counsel. On the contrary, the committee was not authorized to pass upon any legal question or make any judicial determination. Its duties were those of *Page 113 
a jury to "find the facts from the evidence and report said facts, and also set out the evidence in full in said report." There is (158) certainly no indication here of a necessity for the assistance of counsel "learned in law." It is witnesses "learned in the facts" only who are needed. But we would not be understood as holding that, if the committee had been called on by the terms of the resolution to pass on legal questions, in such case counsel would have been a necessary expense.Non constat but the committee might be composed of lawyers, or the Assembly might be willing to trust the committee's legal judgment in the first instance, since the reports of committees are subject to the action of the House appointing them. The plaintiff's remedy, if any, is to procure compensation for his legal services by application to the next General Assembly. His Honor rightly held that the employment of counsel was not provided for by the resolution.
No error.
(159)